EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section 1350, as created by Section 906 of theSarbanes-Oxley Act of 2002, the undersigned officers of iHookup Social, Inc. (the “Issuer”) hereby certify that: the quarterly report on Form 10-Q of the Issuer for the period ended September 30, 2014 fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of theSecurities Exchange Act of 1934, as amended; and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Issuer. Date: November 14, 2014 /s/ Robert Rositano, Jr. Robert Rositano, Jr. CEO, Secretary, and Director (Principal Executive Officer) /s/ Frank Garcia Frank Garcia Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
